Name: Commission Directive 86/300/EEC of 4 June 1986 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology
 Date Published: 1986-07-11

 Avis juridique important|31986L0300Commission Directive 86/300/EEC of 4 June 1986 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 189 , 11/07/1986 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 21 P. 0139 Swedish special edition: Chapter 3 Volume 21 P. 0139 *****COMMISSION DIRECTIVE of 4 June 1986 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (86/300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 86/29/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular adaptation of the content of its Annexes to the evolution of scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 85/429/EEC (3); Whereas the maximum content of copper needs to be decreased for sheep feedingstuffs, in order that the real physiological need (requirements) of the animals is satisfied without causing any adverse effect for their health; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 70/524/EEC are hereby amended as set out in the Annex hereto. Article 2 Member States shall, by 31 December 1987, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive, and shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 June 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX In Annex I, under part I 'Trace elements' the text of item EEC No E 4 'Copper-Cu', the indication '20 (total)' appearing in the column 'Maximum content of the element in mg/kg of the complete feedingstuff' for sheep, is replaced by '15 (total)'. (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 39, 14. 2. 1986, p. 55. (3) OJ No L 245, 12. 9. 1985, p. 1.